95 F.3d 1152
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nancy E. HENSLEY, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 96-3366.
United States Court of Appeals, Sixth Circuit.
Aug. 16, 1996.

N.D.Ohio, No. 94-01295;  David D. Dowd, Jr., District Judge.
N.D.Ohio
REMANDED.
Before:  WELLFORD, BOGGS, and NORRIS, Circuit Judges.
ORDER
The plaintiff brought an action for judicial review of the denial of her claim for Social Security disability insurance benefits.  She appeals the district court's decision affirming the decision of the Commissioner of Social Security.  Now before the court is a stipulation, signed by both counsel for the plaintiff and the Commissioner, in which they agree that this appeal should be "remanded to the district court to enter an order remanding the case to the Commissioner of Social Security pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further vocational development and any additional evidence that Plaintiff-Appellant submits relating to her condition during the relevant period of time."   The stipulation further indicates that the Commissioner will pay the plaintiff the sum of $4,952.00 for attorney fees and $375.00 for costs pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.  Upon consideration, this stipulation is approved.


1
This appeal is REMANDED to the district court, which is instructed to remand this case to the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g).